United States SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2007 Commission File Number 1-12803 URSTADT BIDDLE PROPERTIES INC. (Exact Name of Registrant in its Charter) Maryland 04-2458042 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification Number) 321 Railroad Avenue, Greenwich, CT 06830 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(203) 863-8200 N/A (Former Name or Former address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 19, 2007, Urstadt Biddle Properties Inc. (the “Company”) entered into an amended and restated Change of Control Agreement (each, an “Agreement” and collectively, the “Agreements”) with each of the following officers of the Company: Charles J. Urstadt, Chief Executive Officer; Willing L. Biddle, President and Chief Operating Officer; James R. Moore, Executive Vice President and Chief Financial Officer; Raymond P. Argila, Senior Vice President, Co-Counsel and Assistant Secretary; and Thomas D. Myers, Senior Vice President, Co-Counsel and Secretary (each, an “Employee”).The Agreements amend existing Change of Control Agreements between the Company and the Employees in response to the guidance provided by the regulations issued under Section 409A of the Internal Revenue Code of 1986, as amended, and provide substantially the same benefits as under the existing Change of Control Agreements.Each Agreement provides that if the Employee’s employment with the Company terminates under certain circumstances within eighteen (18) months following a Change of Control, as defined in the Agreement, the Company shall pay the Employee an amount equal to twelve (12) months of the Employee’s base salary in effect at the date of the Change of Control and shall either: (a) continue in effect for a period of twelve months, for the benefit of the Employee and his family, life and health insurance, disability, medical and other benefit programs in which the Employee participates, provided that the Employee’s continued participation is possible, or (b) if such continued participation is not possible, arrange to provide for the Employee and his family similar benefits for the same period. Item 9.01Financial Statements and Exhibits The following exhibit is filed herewith: Exhibit No. 99.1Form of Amended and Restated Change of Control Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 26, 2007 URSTADT BIDDLE PROPERTIES INC. (Registrant) /s/ James R. Moore James R. Moore Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Form of Amended and Restated Change of Control Agreement
